Citation Nr: 1205389	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to service connection for motor neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to September 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for carpal tunnel syndrome of the right upper extremity and for motor neuropathy of the left upper extremity.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.  In May 2011, the Veteran's representative submitted additional medical evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Although the Veteran reported wrist pain during service, there is no credible evidence of a right upper extremity disability for several years after service, and the most persuasive, competent opinion evidence to address the question of whether there exists a nexus between the appellant's in service wrist pain and his current carpal tunnel syndrome of the right upper extremity is adverse to the claim.

3.  Although the Veteran reported wrist pain during service, there is no credible evidence of a left upper extremity disability for several years after service, and the most persuasive, competent opinion evidence to address the question of whether there exists a nexus between the appellant's in service wrist pain and his current motor neuropathy of the left upper extremity is adverse to the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel syndrome of the right upper extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for motor neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for carpal tunnel syndrome of the right upper extremity and for motor neuropathy of the left upper extremity, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the December 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of the January 2009 VA examination.  Also of record and considered in connection with the appeal is the transcript of the April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims for service connection for carpal tunnel syndrome of the right upper extremity or for motor neuropathy of the left upper extremity is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as organic diseases of the nervous system, which develop to a compensable degree (10 percent for organic diseases of the nervous system) within a prescribed period after discharge from service (one year for organic diseases of the nervous system), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Service treatment records reflect that the Veteran complained of wrist pain during service.  A July 2005 treatment record noted bilateral wrist pain, off and on.  The Veteran reported that he did repetitive motions while working as a tank driver.  The impression was wrist pain secondary to overuse (by history).  On his report of medical history at separation, the Veteran reported sharp pains in his wrists since 2003.  He noted that the wrist pain occurred when he lifted heavy objects.  On separation examination in July 2005, the Veteran's upper extremities were assessed as normal.  

The Veteran underwent a general medical examination in January 2006.  He did not report any wrist or upper extremity pain.  The Veteran stated that he previously had some right arm soreness following an injury in 2002, but that he did not have any residual problems.  Examination of the extremities was normal and the examiner did not render any diagnoses with regards to the right or left upper extremity.

A February 2008 VA progress note reflects complaints of pain, numbness, and tingling in the right upper extremity, which extended to the hand when working on the computer.  On examination, right shoulder range of motion and strength were normal.  The examiner noted pain on palpation and a positive Phalen's test, indicating carpal tunnel syndrome.  

In April 2008, the Veteran underwent electromyography (EMG) of the upper extremities.  The Veteran reported a history of sharp shooting pain in his shoulder down to his hand, beginning in October 2007.  The Veteran stated that the pain began following heavy use of the hand.  He noted that there was no specific injury to the extremity and that pain increased during certain activities, such as pushing, holding his hand above his head, writing or using a keyboard, and lifting a weight.  The EMG results indicated borderline left median motor neuropathy and a drop in conduction velocity of the right ulnar motor nerve across the elbow.

The Veteran was afforded a VA examination in January 2009.  In regards to the right wrist, the Veteran noted problems with his right wrist with increased physical activity, such as using a sledge hammer.  He stated that he worked at a physical job after service.  He denied any extremity pain in the year following service, indicating that the pain increased in the second and third years after service.  He reported increased right wrist pain when using the computer extensively for school.  In regards to the left wrist, the Veteran stated that he had not received any treatment for his left upper extremity and that it was normally symptom free.  He did report some left wrist pain when performing hard labor.

X-ray of the right and left wrists were normal.  The impression was mild carpal tunnel syndrome of the right upper extremity and motor neuropathy of the left upper extremity.  The examiner concluded that the Veteran's carpal tunnel syndrome of the right upper extremity and his motor neuropathy of the left upper extremity were not caused by or the result of problems during military service.  She noted that while the Veteran had wrist pain in service, he was relatively symptom free until 2007.  In regards to the right upper extremity, she stated that following service, the Veteran used a computer frequently for school and worked in a physically demanding job.  She also stated that the Veteran's current symptoms primarily involve his shoulder and the EMG abnormalities involve the ulnar and median nerves-as opposed to the wrist.  In regards to the left upper extremity, she stated that the Veteran currently has few symptoms and has not received treatment for the left arm since service.  She also noted that the Veteran has been frequently using a computer and has worked a physically demanding job following his military service.    

During the April 2011 Board hearing, the Veteran testified that he experienced wrist pain since service.  He noted that his pain increased approximately 6 months after service when he started a physical job with the City of Stillwater.  The Veteran also reported that his VA physician, Dr. Armstrong, told him that his current wrist disability was related to service.  

The Veteran submitted a May 2011 private treatment record from his private physician, Dr. Meyer, at St. Croix Orthopaedics.  The physician's impression was left greater than right borderline carpal tunnel syndrome and early right ulnar neuropathy.  The physician stated that he reviewed the Veteran's treatment records and the Veteran's condition is at least as likely as not due to military service.  He noted that it would be unusual for someone of the Veteran's age to develop carpal tunnel syndrome without his work activity substantially contributing.   

A.  Right Upper Extremity

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for carpal tunnel syndrome of the right upper extremity must be denied.

The evidence of record clearly establishes that the Veteran currently has carpal tunnel syndrome of the right upper extremity, as reflected, for example, in the January 2009 VA examination report.  However, the record simply fails to establish that the Veteran's current carpal tunnel syndrome of the right upper extremity is medically related to service.  

Here, there is evidence indicating that the Veteran experienced wrist pain during service.  The service treatment records reflect a complaint of bilateral wrist pain in July 2005.  The impression was wrist pain, secondary to overuse.

Pos -service, the first documented evidence of treatment for the Veteran's right upper extremity was in February 2008.  A February 2008 VA progress note reflects complaints of pain, numbness, and tingling in the right upper extremity.  An April 2008 VA treatment record reflects the Veteran reported that his right upper extremity pain began in October 2007.

During the April 2011 Board hearing, the Veteran stated that he has experienced wrist pain since service.  As regards the Veteran's assertions of a continuity of wrist symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, however, the Veteran's assertions that he has had continuous wrist pain since service-made in connection with a claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced wrist pain since service, the Board accepts as most persuasive the Veteran's statements made contemporaneous with treatment for the right upper extremity in April 2008, noting an onset of pain following heavy use, in October 2007, as well as his statement during the January 2009 examination, denying wrist pain in the year following service.  The Board also points out that, as reflected in a January 2006 general medical examination report, the Veteran did not report any upper extremity complaints and examination of the extremities was normal. 

The Board emphasizes that, notwithstanding the Veteran's assertions, the post-service evidence reflects no documented indication of a right upper extremity disability for over 2 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for carpal tunnel of the right upper extremity as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current carpal tunnel syndrome of the right upper extremity is related to his military service.  On one hand, Dr. Meyer stated that the Veteran's disability was at least as likely as not related to service.  On the other hand, the January 2009 VA examiner opined that the Veteran's current carpal tunnel syndrome of the right upper extremity was not related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As noted, the Veteran's private physician, Dr. Meyer, stated that the Veteran's carpal tunnel syndrome of the right upper extremity was at least as likely as not related to the Veteran's military service.  While Dr. Meyer indicated that he reviewed "the treatment records", there is no indication that he reviewed the Veteran's claims file, particularly the service medical records.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  In addition, Dr. Meyer provided insufficient rationale to support his opinion.  While he stated that carpal tunnel syndrome is unusual in someone as young as the Veteran and that it is likely due to work activity, he did not attribute the Veteran's current disability to any particular job in service.  Moreover, the evidence reflects that the Veteran has worked in a physically demanding job since service.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the May 2011 opinion from Dr. Meyer is accorded little probative weight.

By contrast, the Board finds highly probative the opinion of the January 2009 VA examiner on the medical nexus question.  In a January 2009 VA examination report, the examiner provided an opinion that the Veteran's current carpal tunnel syndrome of the right upper extremity was not related to military service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's complaints of wrist pain during service, as well as pertinent post-service medical records.  The examiner also provided a rationale for her opinion; stating that while the Veteran had wrist pain in service, he was relatively symptom free until 2007.  She stated that following service, the Veteran used a computer frequently for school and worked in a physically demanding job.  She also stated that the Veteran's current symptoms and EMG abnormalities involve the ulnar and median nerves (as opposed to the wrist).  Thus, the most persuasive medical opinion on the question of etiology of current carpal tunnel syndrome of the right upper extremity weighs against the claim.

The Board acknowledges that during the April 2011 Board hearing, the Veteran testified that his VA physician, Dr. Armstrong, told him that his current right upper extremity disability is related to his military service.  However, the VA treatment records, including those from Dr. Armstrong, do not contain any opinion regarding the etiology of the Veteran's current right upper extremity disability and neither the Veteran, nor his representative, has presented any such opinion from Dr. Armstrong.  The Board points out that the Veteran's unsupported assertions of what an examiner allegedly told him does not, in and of itself, constitute medical evidence of the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

B.  Left Upper Extremity

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for motor neuropathy of the left upper extremity must be denied.

The evidence of record clearly establishes that the Veteran currently has motor neuropathy of the left upper extremity, as reflected, for example, in the January 2009 VA examination report.  However, the record simply fails to establish that the Veteran's current motor neuropathy of the left upper extremity is medically related to service.  

Here, there is evidence indicating that the Veteran experienced wrist pain during service.  The service treatment records reflect a complaint of bilateral wrist pain in July 2005.  The impression was wrist pain, secondary to overuse.

Post-service, the first documented evidence of treatment for the Veteran's left upper extremity was in April 2008.  The April 2008 VA treatment record reflects the Veteran reported that his upper extremity pain began in October 2007.  An April EMG report reflects left median motor neuropathy.  

During the April 2011 Board hearing, the Veteran testified that he has experienced wrist pain since service.  As noted above, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  

Here, however, the Veteran's assertions that he has had continuous wrist pain since service-made in connection with a claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced wrist pain since service, the Board accepts as most persuasive the Veteran's statements made contemporaneous with treatment in April 2008, noting an onset of wrist pain following heavy use, in October 2007, as well as statements made during the January 2009 VA examination, indicating that his left upper extremity has been relatively symptom free.  The Board also points out that, as reflected in a January 2006 general medical examination report, the Veteran did not report any upper extremity complaints and examination of the extremities was normal. 

The Board also notes that, notwithstanding the Veteran's assertions, the post-service evidence reflects no documented indication of a left upper extremity disability for over 2 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for motor neuropathy of the left upper extremity as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between current motor neuropathy of the left upper extremity and service-that of the January 2009 VA examiner-weighs against the claim.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93) (the credibility and weight to be attached to medical opinions are within the province of the Board).  On VA examination in January 2009, the examiner provided an opinion that the Veteran's current motor neuropathy of the left upper extremity was not related to his military service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's complaints of wrist pain during service, as well as the pertinent post-service medical records.  The examiner also provided a rationale for her opinion; stating that while the Veteran had wrist pain in service, he was relatively symptom free until 2007.  She stated that the Veteran currently has few left upper extremity symptoms and has not received treatment for the left arm.  She also noted that since service, the Veteran has been frequently using a computer for school and has worked in a physical job.  Thus, the Board has accorded the VA examiner's opinion significant probative weight on the question of etiology of current motor neuropathy of the left upper extremity.  See Nieves-Rodriguez, 22 Vet. App. at 300 -01. 

The Board notes that the Veteran provided a private opinion in which Dr. Meyer attributes the Veteran's current left upper extremity disability to his military service. Dr. Meyer indicated that the Veteran was young and, thus, his "work activity" likely substantially contributed to his current disability.  The May 2011 opinion from Dr. Meyer does not include sufficient rationale.  Rather, he attributed the Veteran's disability to "work activity", but he did not mention any activities in service that would have contributed to his current disability.  Moreover, as noted, the Veteran was employed in a physical job following service.  Additionally, while he indicated that he reviewed the Veteran's "treatment records", he did not discuss the Veteran's service and post-service medical history.  Therefore, by contrast, this opinion is accorded little probative weight on matter of medical etiology of the Veteran's current motor neuropathy of the left upper extremity.  Id.   

The Board also acknowledges that during the April 2011 Board hearing, the Veteran testified that his VA physician, Dr. Armstrong, told him that his current left upper extremity disability is related to his military service.  However, the VA treatment records, including those from Dr. Armstrong, do not contain any opinion regarding the etiology of the Veteran's current left upper extremity disability and neither the Veteran, nor his representative, has presented any such opinion from Dr. Armstrong.  The Board points out that the Veteran's unsupported assertions of what an examiner allegedly told him does not, in and of itself, constitute medical evidence of the required nexus.  See Robinette, 8 Vet. App. at 77.  

C.  Both Claims

As noted, in addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and his representative; however, no such assertions provide a basis for allowance of either claim.  

As discussed above, the Board has determined that the Veteran's assertions as to continuity of symptoms, and as to what a doctor purportedly told him, are not persuasive.  The Board also notes that, to whatever extent the lay assertions are offered in an attempt to establish that the Veteran's carpal tunnel syndrome of the right upper extremity and/or motor neuropathy of the left upper extremity is/are medically related to service, such attempt must fail.  The matter of medical etiology upon which each claim turns is a matter within the province of trained, medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for carpal tunnel syndrome of the right upper extremity and for motor neuropathy of the left upper extremity must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for carpal tunnel syndrome of the right upper extremity is denied.

Service connection for motor neuropathy of the left upper extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


